Citation Nr: 1208151	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985 with more than 6 months of prior, unverified service.  Additionally, the Veteran had subsequent, unverified service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in May 2009 and November 2010.  The Board's remand instructions and the subsequent actions by the VA Appeals Management Center (AMC) will be further discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In May 2009, the Board remanded the Veteran's claim to afford her a VA examination to determine the nature and etiology of any kidney disorder which may be present.  The Veteran presented for such an examination in July 2009, and the report of such is associated with the Veteran's VA claims file.  The AMC sent the Veteran's VA claims file back to the examiner for clarification which was provided in a November 2009 addendum.  The Veteran's claim was returned to the Board for further appellate proceedings.  

The Board remanded the Veteran's claim a second time in November 2010, because the November 2009 addendum report was illegible due to a copying error and because pertinent VA records which were referred to in the November 2009 opinion were not associated with the Veteran's VA claims file.  The additional records and the complete November 2009 VA opinion have since been associated with the Veteran's VA claims file and the Veteran's claim has been returned to the Board once again.  

Generally, service connection may be established if the evidence shows (1) a diagnosed disability, (2) incurrence of an in-service injury or disease and (3) a nexus between the currently-diagnosed disability and an in-service disease or injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

In the present case, it is uncontroverted that the Veteran has been diagnosed with stage II renal disease.  See e.g., a September 2009 VA outpatient treatment record and the July 2009 VA examination report and November 2009 addendum.  Element (1) has been demonstrated.  

Concerning element (2), evidence of an in-service disease or injury, the Veteran's representative has asserted that the Veteran had kidney stones during her service.  Review of the Veteran's VA claims file reflects that the Veteran sought treatment for kidney problems and reported a history of kidney stones during her Reserve service, in June 1987.  Element (2) has been demonstrated.  

With regard to element (3), evidence of a nexus between an in-service injury or disease and a current disability, the July 2009 VA examiner opined in the November 2009 addendum that the Veteran's current kidney disorder was less likely as not related to her service, reasoning that "service [treatment] record review does not show evidence of diagnosis or treatment for [kidney stones] during military service."  See the November 2009 VA addendum.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examiner's opinion to be inadequate for the purposes of this decision.  As noted above, the Veteran's treatment records from her Reserve service are replete with instances of complaints of and treatment for kidney problems, to include a history of kidney stones.  It appears that the VA examiner's opinion was based on an inaccurate factual premise, and thus, it is neither probative nor adequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Also, further clarification of the Veteran's service is necessary.  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. §3.6(d)(1),(2).  

As noted in the Introduction, the Veteran had active duty in addition to her periods of service in the Army Reserve, and therefore, is a "Veteran" under the law.  However, the dates and type(s) of service (ACDUTRA/INACDUTRA) are not of record.  Service connection may be established for a disease or injury incurred or aggravated in line of duty during a period of ACDUTRA; however, service connection may be established for an injury incurred or aggravated in line of duty during a period of INACDUTRA.  In the present case, it appears that the Veteran's current kidney disorder may have had its onset as a disease during the Veteran's unverified Reserve service, and thus, whether the Veteran was serving on ACDUTRA or INACDUTRA during the initial manifestation of the disease is crucial.  Therefore, the RO/AMC should make an attempt to verify the dates and character of the Veteran's service.  

To that end, the Board notes that the Veteran's complete service personnel records and Reserve clinical records are not associated with the claims file.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete Reserve personnel records and Reserve clinical treatment records.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete reserve personnel records and reserve treatment records of the Veteran.

The RO/AMC should also request verification of the dates the Veteran served in United States Army Reserve to include the dates for each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that she attended as well as all periods of active duty service.  The RO/AMC should prepare a summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  

All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

2.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any current kidney disorder(s) that may be present.  The RO/AMC should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including her reserve personnel and treatment records, her post-service treatment records, and the lay statements and assertions.  The examiner should address the following:  

a.  Identify all current kidney disorders.  

b.  For each identified kidney disorder, provide an opinion concerning the initial date of onset of such.  

c.  For each identified kidney disorder, provide an opinion as to whether such is at least as likely as not the result of an injury or disease occurring during the Veteran's active duty (August 1981 to August 1985) or a period of ADCUTRA (as provided by the RO/AMC).  

d.  For each identified kidney disorder, provide an opinion as to whether such is at least as likely as not the result of an injury (NOT a disease) during a period of INADCUTRA (as provided by the RO/AMC).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

